Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anita Thomas appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on her civil action alleging retaliation under Title VII of the Civil Rights Act of 1964, and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by *312the district court. Thomas v. Cumberland Cnty. Bd. of Educ., No. 5:10-cv-00552-FL (E.D.N.C. Aug. 28, 2013; Oct. 9, 2018). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.